Citation Nr: 1622101	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO. 10-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for cervical spine osteoarthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982 and from October 1985 to September 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's current PTSD symptoms are not etiologically related to his military service. 

2. The preponderance of the evidence shows that the Veteran's cervical spine osteoarthritis did not manifest to 10 percent or more in service or within one year of separation from service, and it is not etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).

2. The criteria for entitlement to service connection for cervical spine osteoarthritis have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by January 2009 and February 2009 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2009 VA examiner performed in-person examinations and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims. 

In December 2013, the Board remanded the case to ask the Veteran to identify any outstanding treatment records, associate outstanding VA treatment records, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Service Connection, Generally

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with osteoarthritis of the cervical spine, and arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply to the service connection claim for his cervical spine disorder; thus, this claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-39.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).



Service Connection for PTSD

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran "engaged in combat with the enemy." See 38 U.S.C.A. § 1154(b) (West 2014); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (1999). However, the record has not indicated and the Veteran has not contended that he was engaged in combat during his military service or that he is claiming a combat-related stressor. Thus, those provisions of 38 C.F.R. § 3.304(f) related to combat are inapplicable to his appeal.

Absent objective evidence that the Veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor. Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of a claimed stressor. See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98. However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).

Regarding the first element of service connection, the July 2009 VA examination report shows that he was diagnosed with PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Thus, the first element is satisfied. 

However, the medical evidence does not establish a link between his current symptoms and an in-service stressor. Specifically, the initial diagnosis of PTSD comes from an October 2003 private hospital discharge summary report. In this report, the Veteran described incidents of abuse as a child, current legal problems, and previous drug use. The doctor indicated that the Veteran had a long history of abuse in the past. His symptoms included episodes of nightmares and flashback-like episodes with intrusive thoughts. The Veteran also stated that he was involved in two war zones, and that during his participation in one of those war zones he came into contact with a dead body while in Grenada. In an April 2016 statement, the Veteran again alleged that he served in two combat zones. However, the overall record, including the Veteran's service treatment and personnel records, does not indicate that the Veteran participated in any combat situations, including in Grenada, during his peacetime service from January 1982 to May 1982 and from October 1985 to September 1988. 

Since this private hospital discharge summary report, the Veteran has been diagnosed with PTSD in an April 2007 VA treatment record but this record did not discuss the etiology of his PTSD symptoms or their relationship to the Veteran's military service. However, in a February 2013 VA primary care clinician note, the Veteran stated that he had never received any treatment for PTSD. 

In January 2009, the Veteran filed a claim for service connection for PTSD. He described an incident in service while stationed in Istanbul, Turkey where a door fell on a soldier, killing him instantly. He also alleged another in-service incident where a soldier fell down into a tree following a parachute jump at Fort Bragg, North Carolina, and the soldier was speared through his side by the tree. The Veteran also claimed that during his stay at Fort Bragg, he witnessed a cluster bomb explode in the barracks. 

In a March 2009 statement, the Veteran provided additional details for these alleged in-service stressors. Furthermore, he described an additional in-service stressor where a solider was shot and killed by accident at a gun range, which the Veteran witnessed. However, he did not identify the names of the soldiers that were hurt or killed and he did not provide dates of when these incidents occurred. He also alleged that an incident in service where he sustained an injury to his head, neck, and back during a parachute jump in which a parachute malfunctioned was a stressor to his current PTSD. This parachute malfunction incident and the injuries that the Veteran sustained are shown by several July 1986 service treatment records. 

The Veteran underwent a VA examination in July 2009 when an examiner confirmed his diagnosis of PTSD. In reviewing the Veteran's psychiatric history, the examiner noted that the Veteran had chemical dependency treatments in the late 1990s, including a couple of 28-day stays at VA detoxification programs. The examiner noted that the Veteran had been abstinent from alcohol since that time; however, his cocaine addiction continued in subsequent years. He was hospitalized for one day in 1991 due to suicidal depression related to the loss of his first wife. In 2003, he was again hospitalized due to suicidal depression. At that time, PTSD related to childhood abuse was the primary diagnostic impression. He continued on psychotropic medications for a time while incarcerated between 2003 and 2008, but he decided to go off of them at some point. The examiner noted that the Veteran had attended civilian outpatient therapy for his childhood abuse issues since his release from prison in September 2008, and that he saw his therapist on a weekly basis presently.

During a review of the Veteran's psychosocial history, the Veteran alluded to abusive experiences as a child, but he was not comfortable enough to discuss the details of these experiences during the examination. However, he shared with the examiner the details of the first time he saw a dead body at age 10 or 11. In terms of traumatic experiences while in the military, the Veteran described an accident while parachuting one night in which he hit the ground hard and was knocked unconscious for a time; however, he was back on full duty and parachuting again approximately six weeks later. He described a second incident that occurred while he was at a gun range. He stated that a good friend of his was accidentally killed, but that he was not in the vicinity at the time. A third incident in service involved cluster bombs exploding inside a building while he was on the way to chow hall. He stated that he did not see the injuries incurred at the time, but did have friends that sustained injuries. He also described a fourth in-service incident while in Turkey, in which a man was crushed by a falling airport hangar door. The Veteran alleged that he assisted in lifting the door off of the body and that the body was badly crushed.

After discussing the Veteran's post-military psychological, medical, and legal history, and performing a mental status examination, the examiner concluded that the Veteran's primary or original stressor was the abuse he sustained as a child. The examiner determined that the Veteran met the remaining criteria for a diagnosis of PTSD. The examiner noted that the Veteran had a history of abusive experiences as a child that seem to be directly connected to ongoing posttraumatic stress symptomatology. The examiner explained that the Veteran's drug and alcohol problems over the years likely masked the symptoms; however, the Veteran stated that he had not used drugs or alcohol since 2007. The examiner noted that the Veteran had some traumatic experiences during his years in the military, but these experiences seemed only weakly connected to his current PTSD symptomatology. The Veteran's military service traumatic experiences were reflected in some symptoms in the hypervigilance domain; however, ongoing re-experiencing and avoidance symptoms were more directly attributable to child abuse experiences. The examiner again noted that the Veteran was receiving outpatient treatment for his pre-existing abuse issues. 

Although this examiner, as well as the October 2003 private doctor, determined that the Veteran's current PTSD symptoms were related to his childhood experiences, the Board does not need to discuss whether the PTSD symptoms preexisted the Veteran's military service. Rather, this medical evidence shows that although the stressors for the current PTSD symptoms occurred prior to the Veteran's military service, his PTSD did not manifest until after service. In fact, this disorder was first diagnosed in October 2003, approximately 15 years after separation from service. 

In an August 2011 substantive appeal (VA Form 9), the Veteran retold the facts of an in-service incident where a soldier was killed at a gun range and an incident where a cluster bomb exploded in the barracks. While he indicated that the soldier was killed on the gun range sometime between February 1986 and April 1986, he did not provide any details as to the names of the casualties involved for this incident or the alleged cluster bomb stressor. 

During the November 2011 Board hearing, the Veteran testified as to the in-service incidents that he claims are related to his current PTSD symptoms. He again described the instances when: a soldier was killed at a gun range; a cluster bomb exploded in the barracks; he saw and aided a soldier who had impaled a part of his body onto a tree following a parachute jump; and, he had a parachuting accident in which he hurt his neck, back, and head. However, the Veteran was unable to provide the names of the individuals hurt during these alleged incidents or other information necessary to corroborate the in-service incidents after several attempts by the Veterans Law Judge to learn this information. The Veteran further testified that although he had some issues in childhood, the stressors he encountered in the military had always been separate from those childhood issues in how he had dealt with these stressors and in the way the stressors had affected him. 

The medical evidence does not establish a link between the Veteran's current PTSD symptoms and his in-service stressors. Specifically, the claims file includes two psychiatric evaluations in which doctors determined that the Veteran's PTSD symptoms were related to his childhood experiences involving abuse. The October 2003 private hospital discharge summary report shows that the doctor considered the Veteran's statements that he was involved in two war zones before concluding that the Veteran's PTSD symptoms were due to his childhood experiences. Likewise, the July 2009 VA examiner came to the same conclusion after considering all of the alleged in-service stressors. While the Board has considered the Veteran's lay contentions that his current PTSD symptoms are related to his in-service stressors, service connection for PTSD requires medical evidence to show a causal link between the current symptoms and the in-service stressors. 38 C.F.R. § 3.304(f). The Board finds the July 2009 VA examiner's opinions to be highly probative evidence regarding the relationship between the Veteran's current PTSD symptoms and his claimed in-service stressors because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the pertinent records and the Veteran's self-reported symptoms.

Apart from the in-service incident in which the Veteran was injured following a parachute jump, his claimed stressors have not been corroborated by credible supporting evidence. However, the medical professionals who considered the etiology of the Veteran's current PTSD symptoms based their opinions that his symptoms are due to his childhood trauma on the assumptions that these alleged in-service incidents occurred. Since the medical evidence does not establish a link between the current symptoms and the in-service stressors, the Board does not need to address whether the in-service stressors have been corroborated. Thus, the preponderance of the evidence shows that the Veteran's current PTSD symptoms are not etiologically related to his military service.

As the preponderance of the evidence is against service connection for PTSD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Cervical Spine Osteoarthritis

The Veteran alleges that his current cervical spine osteoarthritis was caused by an in-service injury sustained after a parachute jump. 

The claims file includes numerous VA treatment records that show the presence of arthritis in his neck. For example, a July 2009 VA x-ray of the neck showed degenerative disc changes and an addendum VA medical opinion from the same month showed that the Veteran had osteoarthritis in his neck. Thus, the Veteran has a current disability and the first element of service connection is met. 

Regarding the second element, the Veteran has alleged throughout the appellate period that he injured his neck in service after he fell onto sand following a jump in which his parachute malfunctioned. His service treatment records document the injury he sustained from this jump. Specifically, a July 1986 service treatment record showed he injured his upper back, neck, and head and he was prescribed a collar for his cervical spine. A treatment record from the following day showed he had a normal examination and he was discharged from the medical facility to his quarters with the cervical collar after an x-ray of the neck was performed. Three days later, the Veteran complained of neck pain and the evaluation showed decreased range of motion with pain in the neck, but otherwise, the evaluation was normal. The Veteran's neck injury was assessed as a resolving cervical strain. The August 1988 separation report of medical history showed he complained of previously or presently having swollen or painful joints, recurrent back pain, and broken bones. This evidence shows that the Veteran had an in-service injury to his neck; thus, the second element of service connection is met. 

Nonetheless, the claims file does not indicate that VA provisions regarding chronic diseases are applicable to the Veteran's osteoarthritis of the cervical spine. Specifically, the service treatment records do not diagnose his neck symptoms as arthritis. The only diagnosis given to his neck symptoms was a neck strain after medical professionals performed two x-rays. Likewise, the claims file is silent for the presence of an arthritic disorder in the Veteran's neck until July 2009. In fact, the first documented instance of neck pain following service comes from a November 2008 VA nursing note, approximately 18 years following separation from service. The Board has considered the Veteran's testimony from the November 2011 Board hearing and his August 2010 statement that he did not seek treatment for his neck symptoms and that he learned to just live with the pain. The Board also notes that symptoms, not treatment, are the essence of any evidence of persistent symptomatology. Savage v. Gober, 10 Vet. App. 488, 496 (1997). However, after considering that osteoarthritis was not diagnosed until July 2009 and that the record is silent as to documented complaints of neck pain prior to November 2008, Board finds that the preponderance of the evidence shows that the Veteran's cervical spine osteoarthritis did not manifest to 10 percent or more in service or within one year of separation from service. Thus, 38 C.F.R. § 3.307 and § 3.309 are not for application in the Veteran's case.

Turning to the third element of service connection, the preponderance of the evidence shows that the Veteran's current neck disorder is not etiologically related to his military service. Specifically, an April 2007 VA mental health note showed that the Veteran's spine and extremities showed full range of motion without any deformities. As previously noted, a November 2008 VA nursing note showed that he complained of on-and-off neck pain after he sits in one position for a period of time. The Veteran told the nurse that he had a neck injury in the Army, he smoked one to one-and-a-half packs of cigarettes per day, and he worked full-time laying flooring material. 

The Veteran was afforded a VA examination in July 2009 during which the examiner reviewed his service treatment records before diagnosing him with osteoarthritis of the cervical spine. An x-ray from the same date also showed degenerative disc changes throughout the cervical spine. During the examination, the Veteran told the examiner the details of the in-service injury following a parachute jump. He said that he was taken by chopper to the hospital where he was evaluated for several hours and then released the next day. He told the examiner that his testicles were sore the next day and that he had some upper back pain but he did not have any other symptoms. He received a couple of weeks of light duty as a motor pool runner, and then he went back to regular duty. He said that his next parachute jump was in September 1986. 

The examiner provided a detailed review of the Veteran's service treatment records, which the Board has discussed above, and his post-military service treatment for his neck symptoms. The examiner noted that while the VA and private treatment records following service show several admissions to drug and alcohol abuse programs and treatment of an infection in his arm, his records did not mention neck symptoms. In fact, 2007 VA progress notes showed no complains of back or neck pain. A physical examination showed decreased range of motion for his cervical spine; however, in a July 2009 VA addendum medical opinion, this examiner stated that the range of motion measurements were inconsistent with motion observed during the course of the interview and the examination. The examiner diagnosed the Veteran with osteoarthritis of the neck. The examiner opined that based on the evidence of record, the Veteran's history, and a physical examination, it was less than likely that his cervical spine condition had anything to do with his military service. The examiner opined that his cervical spine osteoarthritis was more than likely related to his tobacco use and primary hyperparathyroidism.

An August 2011 magnetic resonance imaging (MRI) scan of the neck showed an impression of a shallow, broad-based disc protrusion that was slightly affecting the thecal sac at the C5-C6 spinal segments. In an April 2013 VA telephone encounter note, the Veteran reported that his neck pain originated from an old injury while he was in the Army. He stated that the pain had gotten worse over the years. He made very similar contentions in July 2013 VA nursing and internal medicine attending notes where he was assessed as having chronic neck and shoulder pain. 

In addition to the medical evidence, the Veteran has continuously alleged that his current neck disorder was caused by his in-service injury. Specifically, in a January 2009 statement, he alleged that he injured his neck, upper back, and back after an injury from a parachute malfunction in service. He also contended that any prolonged sitting bothered his neck and back. In an August 2010 VA Form 9, the Veteran alleged that he had chronic neck and back pain on a daily basis since the in-service injury but he did not go to the doctor and he just learned to live with the pain. He made similar contentions during the November 2011 Board hearing where he also testified that a "Dr. L" provided a medical opinion in which the doctor said that the Veteran's current neck disorder might be related to his parachute jumps in service. However, after a thorough review of the claims file, including VA treatment records from Dr. L, the Board concludes that Dr. L has not authored this positive medical nexus opinion. 

The Board has considered the Veteran's statements that his current neck disorder was caused by his in-service injury to his neck and that he has had neck pain since service. The Board has also considered the July 2009 VA examiner's opinions that the Veteran's current neck disorder was not related to his military service but was more than likely related to his tobacco use and primary hyperparathyroidism. After weighing the evidence, the Board determines that the VA examiner's medical opinions are more probative regarding the relationship between the Veteran's current neck symptoms and his military service because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the pertinent records and the Veteran's self-reported symptoms. Thus, the preponderance of the evidence shows that the Veteran's current cervical spine osteoarthritis is not etiologically related to his military service.

As the preponderance of the evidence is against service connection for cervical spine osteoarthritis, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for PTSD is denied. 

Service connection for cervical spine osteoarthritis is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


